         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
                                                :       No. 1:21-cr-24 (EGS)
           v.                                   :
                                                :
                                                :
ROBERT GIESWEIN,                                :
                                                :
                        Defendant.              :

              GOVERNMENT’S OPPOSITION TO DEFENDANT’S
         MOTION FOR HEARING & REVOCATION OF DETENTION ORDER

        On January 6, 2021, the defendant, Robert Gieswein, was one of the first rioters to

physically breach the U.S. Capitol, entering through the first broken window on that building just

moments after it was broken with a stolen police riot shield. During his journey from the exterior

of the Capitol grounds to the interior of the building, the defendant placed himself at the front of

the crowd as it toppled police barricades and fought with police. Mr. Gieswein, along with other

rioters, pushed on barricades being deployed by police in a futile attempt to keep the rioters at bay.

He sprayed an aerosol irritant—likely oleoresin capsicum (“OC”) spray—at officers on at least

three separate occasions, including at the top of a set of stairs during which police and rioters did

battle, and including as officers tried to retreat under a set of metal rolling doors inside the Capitol.

Mr. Gieswein committed these assaults while armed with a baseball bat and this OC spray, and

while wearing a full paramilitary-style kit, including a helmet, flak jacket, and goggles. This case

involves a statutory rebuttable presumption in favor of detention, and the defendant has not

rebutted that presumption.
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 2 of 30




                                    Procedural Background

       On January 19, 2021, the defendant was arrested in Teller County, CO, pursuant to an arrest

warrant issued by a magistrate judge in the District of Columbia. He was presented in the District

of Colorado on that same date, and the Court set a combined preliminary, detention, and identity

hearing on January 22, 2021. On that date, the detention hearing proceeded, and the defendant

agreed to continue the preliminary hearing and waive his right to an identity hearing. See United

States v. Gieswein, No. 21-mj-10 (D. Colo.) (Minute Entry Dated January 22, 2021).

       On January 22, 2021, after conducting a detention hearing and hearing from both sides,

Magistrate Judge Scott T. Varholak, in the District of Colorado ordered the defendant detained

pending trial and transported to the District of Columbia. Judge Varholak found, after considering

the parties’ submissions, that there is clear and convincing evidence that no conditions or

combination of conditions of release can assure the safety of the community. Case No. 1:21-mj-

10 (D. Colo.), Doc. 8. A copy of that order is attached hereto as Exhibit 1. On March 29, 2021,

the defendant made his initial appearance in this jurisdiction, and his current counsel, Ann Rigby,

Esq., was appointed to represent him.

       On June 8, 2021, the defendant filed a motion for modification of bond, asking to release

him to a third-party custodian in Oklahoma and to subject him to several release conditions,

including home detention and electronic monitoring. For the reasons set forth below, the United

States of America, by and through the Acting U.S. Attorney for the District of Columbia,

respectfully urges this Court to deny defendant’s motion to reconsider and to order that he remain

detained pending trial.

       On January 29, 2021, the Grand Jury returned an indictment charging the defendant with

three counts of Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,



                                                2
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 3 of 30




in violation of 18 U.S.C. §§ 111(a)(1) and (b); Destruction of Government Property, in violation

of 18 U.S.C. §§ 1361 and 2; Obstruction of an Official Proceeding, in violation of 18 U.S.C.

§ 1512(c)(2), and Entering and Remaining in a Restricted Building or Grounds with a Deadly

Weapon, in violation of 18 U.S.C. §§ 1752(a)(1) and (b)(1)(A).

                                       Factual Background

       The government proffers the facts as alleged in the affidavit in support of a complaint, and

that affidavit is incorporated herein. The government also provides the below recitation of facts,

which includes some additional facts, for the court’s convenience. On January 6, 2021, the

defendant arrived on the grounds of the Capitol dressed in camouflage fatigues, a tactical vest, and

a helmet. He had with him at least a baseball bat, goggles, and an aerosol chemical irritant, likely

OC spray. In the photograph below, Mr. Gieswein can be seen circled in red, carrying the aerosol

spray can in his right hand with his finger on the spray button, and the baseball bat in his left hand.




                                                  3
            Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 4 of 30




           During the morning of January 6, 2021, the defendant marched through the streets of

Washington, D.C., with the Proud Boys, an organization that bills itself as “Western chauvinist”

and “nationalist,” multiple of whom have been charged in conspiracy indictments that allege a

conspiracy that predates January 6. A photo of the defendant marching is below:




           Shortly before 1:00 p.m., while then-President Trump was still speaking, a number of

rioters breached police barricades at a pedestrian entrance to the Capitol grounds near the Peace

Monument on First Street NW. This same group of rioters then breached another set of barricades

closer to the Capitol façade, allowing hundreds, if not thousands, of rioters to pour into the plaza

to the west of the Capitol building (“West Plaza”). The defendant was one of the rioters who was

in the West Plaza, and he positioned himself initially near the front of the line between police and

rioters:



                                                 4
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 5 of 30




       There were a number of confrontations between rioters and the police—first the U.S.

Capitol Police, and then the Metropolitan Police Department, who had been called in to assist. At

one point, the police attempted to move back the line of rioters with a bike rack, and the defendant

was among those who pushed on the rack, seemingly in an attempt to thwart the officers’ attempts

to push the crowd back.

       At approximately 1:48 p.m., rioters assaulted Capitol Police guarding a set of stairs that

went under the Inuaguration scaffolding and up to the Upper West Terrace and the entrances to

the Capitol proper. Inside those stairs, the battle raged. Police and rioters deployed pepper spray

against one another and used metal barriers as weapons. At one point, a police officer was tossed

down by rioters (not the defendant) and dragged from an internal doorway within the stairs:




                                                 5
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 6 of 30




       Up approximately one flight’s worth of stairs to the right of the above photograph, police

had formed the next police line in what would prove to be a futile attempt to keep the defendant

and other rioters from advancing on the Capitol proper. The defendant positioned himself again

near the front line of the rioters, where the Capitol Police had set up its next line of defense. He is

then captured on multiple publicly available videos, spraying the likely OC spray at police. A

screenshot from one such video is below. The officers are just beyond the edge of the scaffolding.

They are not visible in this screenshot because they are blocked by other rioters.




                                                  6
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 7 of 30




In choosing to deploy his spray in this particular moment, the defendant was endangering not only

the police, but his fellow rioters as well in this crowded, largely enclosed space.

       After the rioters broke through the last line of police defenses from the Capitol proper, the

defendant ran towards the building, bat in one hand and spray canister in the other. Once he

reached the Capitol, he began banging on one of the windows that was eventually broken. He then

went to a different window in the same alcove—the one shortly thereafter broken by another rioter

using a stolen riot shield—and watched the others’ attempts to break the window. The defendant

then turned back to the door proper and alerted two rioters kicking that door that others were in

the process of breaking the window. After he pointed at the window, those two followed him

there. Once the window was broken, the defendant was the second or third rioter to ender the

Capitol proper, at approximately 2:14 p.m. 1 On Capitol surveillance footage, he is still carrying a

bat and pepper spray inside the building:




1
        On the video, he can be seen entering at virtually the same time as one other person. It is
hard to tell who crossed the threshold first.

                                                  7
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 8 of 30




       Once inside the building, the defendant was one of a group of rioters who walked toward

the still-occupied Senate chamber. Other members of that group confronted Officer Eugene

Goodman and chased him up the stairs towards that chamber. 2 The defendant followed the charge

up the stairs, which led to the photograph at the beginning of the factual section above.

       It would not be long before the defendant would use the pepper spray inside the Capitol—

not to defend himself from Antifa, which he claims is the reason he came armed to Washington,

D.C. (Mot. at 23)—but to assault police who were trying to keep the rioters at bay. The defendant

made his way to the Capitol crypt on the lower level, where numerous fights broke out. As

captured on surveillance video, at approximately 2:29 p.m., several U.S. Capitol Police officers

ran away from the occupied area of the crypt toward a set of metal doors that were rolling down.




2
        The rioters’ encounter with Officer Goodman was widely publicized after video of it
surfaced, in part because the mob was at that point very close to the Senate chamber, which had
not yet been evacuated. Officer Goodman’s actions in redirecting this group of rioters, which
included Mr. Gieswein, may well have kept the rioters out of the Senate chamber. See, e.g.,
https://www.washingtonpost.com/local/public-safety/goodman-capitol-police-
video/2021/01/13/08ab3eb6-546b-11eb-a931-5b162d0d033d_story.html (last visited June 15,
2021).
                                                 8
         Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 9 of 30




Many rioters tried to stop the doors from rolling down by placing chairs and trash cans under them.

Once that proved successful, many of those same rioters then threw those chairs and trash cans at

the officers. As this was occurring, the defendant sprayed his aerosol canister at officers as the

doors rolled up, as captured in the below screenshot:




       Once the doors were rolled up and rioters began to advance on the police position, the

defendant encouraged his follow rioters to join the advance. Many did so:




                                                9
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 10 of 30




       Gieswein later went near the Capitol Visitor Center, where he and other rioters encountered

a group of U.S. Capitol Police officers, and he again deployed his aerosol spray on those officers.

Although there is not video of this incident that undersigned counsel is aware of, the defendant is

charged with spraying and then assaulting a U.S. Capitol Police officer in the Capitol Visitor

Center. According to that Officer, a person matching largely matching Gieswein’s description

took out an unknown chemical-type aerosol agent, which one officer likened to OC spray, and

sprayed a group of officers, causing irritation of the eyes. One officer recalls the person who

matches the defendant’s description throwing punches at police. When the Capitol Police took the

defendant to the ground to arrest him, other individuals around the defendant advanced on the

officers, pushed them back, and freed Gieswein, who fled the area. Parts of the aftermath of this

incident, including the defendant and Capitol police on the ground, and the defendant fleeing, are

captured on Capitol surveillance video. 3

       On January 16, 2021, agents executed a search warrant at the defendant’s residence in

Colorado. By that point, the defendant’s image had been broadcast on numerous news networks

nationwide. The FBI did not locate the distinctive clothing the defendant was wearing, nor did

they locate the bat, suggesting the defendant deliberately disposed of those items. Defendant was

not present at the time of the search; according to his mother, he was camping. The defendant’s




3
        Mr. Gieswein claims that he did not physically attack any officer. Mot. at 19. The
government submits that spraying a chemical irritant at officers from a range at which they are
likely to be exposed to that spray is in fact a physical attack, but putting that aside, the defendant
did in fact wind up in a physical altercation with the Capitol police as described herein.

                                                 10
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 11 of 30




phone was also not recovered by the FBI during that search warrant or incident to arrest, despite

(per records from AT&T) its use up to and including January 16, 2021. 4

       The defendant turned himself in to the Teller County Jail on January 18, 2021. He was

subsequently transported from there to Denver for his initial appearance in the District of Colorado.

The defendant invoked his right to counsel, and as such was not interviewed by agents about the

events of January 6.        He did, however, make several unsolicited statements to the agents

transporting him to Denver. Among those statements were a claim that although he was present

at the Capitol on January 6, he did nothing wrong, and that is why he turned himself in. He also

described himself as a “constitutionalist” who wants the military to take back over the country and

restore the Constitution.

                            Principles Governing Requests for Detention

       Under the Bail Reform Act, courts consider the following factors in determining whether

some condition, or combination of conditions, will reasonably assure community safety or the

defendant’s appearance at trial and pre-trial proceedings: the nature and circumstances of the

charged offenses; the weight of the evidence against the defendant; the history and characteristics

of the defendant; and the nature and seriousness of the danger to any person or to the community

that would be posed by the defendant’s release. 18 U.S.C. § 3142(g); see United States v. Bikundi,

47 F. Supp. 3d 131, 133 (D.D.C. 2014); United States v. Hong Vo, 978 F. Supp. 2d 41, 43 & n.1




4
        The defendant’s girlfriend, whose letter was presented as a defense exhibit and who was
present at the time of the search, told the FBI that the defendant had told her that he left his phone
in someone else’s car. According to the girlfriend, this call took place when the defendant was on
his way back to Colorado from Washington, D.C. However, the AT&T records belie this claim,
as they show the defendant’s phone in use through at least January 16, about a week after he had
returned to Colorado.
                                                 11
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 12 of 30




(D.D.C. 2013). A magistrate judge’s determination regarding bail is reviewed de novo. See, e.g.,

United States v. Hudspeth, 143 F. Supp. 2d 32, 35-36 (D.D.C. 2001).

        At a detention hearing, the government may present evidence by way of a proffer. See

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996); United States v. Roberson, No.

15-cr-121, 2015 WL 6673834, at *1 (D.D.C. Oct. 30, 2015). A judicial determination that a

defendant should be detained pending trial on the ground of community safety must be supported

by clear and convincing evidence. Smith, 79 F.3d at 1209.    When the government seeks to detain

a defendant on the ground that the defendant is a risk of flight pursuant to 18 U.S.C. § 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

        The United States seeking detention pursuant to, inter alia, 18 U.S.C. § 3142(e)(3)(C),

which provides a rebuttable presumption of detention if there is probable cause to believe that the

defendant committed “an offense listed in section 2332b(g)(5)(B) of title 18, United States Code,

for which a maximum term of imprisonment of 10 years or more is prescribed.” That rebuttable

presumption applies to Defendant because 18 U.S.C. § 1361 is specifically enumerated in 18

U.S.C. § 2332b(g)(5)(B) and carries a maximum sentence of ten years in prison. The Grand Jury

found probable cause to believe that the defendant committed a felony violation of 18 U.S.C.

§ 1361. 5




5
        The defendant notes that “the government has not previously argued that [a rebuttable
presumption] applies here.” Mot. at 6. That assertion is immaterial to the Court’s adjudication of
this motion, where its review of the magistrate’s decision is de novo. Moreover, multiple judges
who have considered this issue have found that a rebuttable presumption in favor of detention
applies when a defendant is charged with a violation of 18 U.S.C. § 1361. See, e.g., United States
v. Pezzola, No. 21-cr-52, ECF No. 25 at 11-12 (Kelly, J.); United States v. Watkins, No. 21-cr-28,
ECF No. 68, at 69 (Mehta, J.). The Court should apply the rebuttable presumption to this case as
well.
                                                12
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 13 of 30




       Once a rebuttable presumption is created, it imposes a burden of production on the

defendant to offer contrary credible evidence. See United States v. Alatishe, 768 F.2d 364, 371

(D.C. Cir. 1985). However, “[t]he presumption is not erased when a defendant proffers evidence

to rebut it; rather the presumption ‘remains in the case as an evidentiary finding militating against

release, to be weighed along with other evidence relevant to the factors listed in § 3142(g).” United

States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008), (quoting United States v. Dominguez, 783 F.2d

702, 707 (7th Cir. 1986)); see also United States v. Ali, 793 F. Supp.2d 386, 387-88 (D.D.C. 2011);

United States v. Bess, 678 F. Supp. 929, 934 (D.D.C. 1988) (“[The presumption] is incorporated

into the § 3142(g) factors considered by the court when determining whether conditions of release

can be fashioned or whether the defendant must be detained pretrial.”).

       The United States also seeks detention pending trial pursuant to 18 U.S.C. § 3142(f)(1)(A)

and (f)(1)(E) because the defendant is charged with crimes of violence, as well as other felonies

that involve the possession of a dangerous weapon.


              No Condition or Combination of Conditions Will Reasonably Assure the
                   Community Safety or the Defendant’s Appearance in Court

   1. Nature and Circumstances of the Offenses Charged

       The circumstances of the offenses charged in this case overwhelmingly support detention.

The defendant charged by indictment with multiple gravely serious crimes that occurred during an

attempt to occupy the Capitol to prevent Congress from carrying out its duty of certifying the

Electoral College results. Among the things the Court is statutorily required to consider is whether

the defendant is charged with any crimes of violence or terrorism. 18 U.S.C. § 3142(g)(1). He is

charged with both.

           a. Defendant Committed a Federal Crime of Terrorism and Two Crimes of Violence.



                                                 13
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 14 of 30




       Felony destruction of property, under the facts as laid out above, is a federal crime of

terrorism. Title 18, U.S.C., Section 2332b(g)(5), defines “federal crime of terrorism” as an offense

that “is calculated to influence or affect the conduct of government by intimidation or coercion, or

to retaliate against government conduct” and is included in an enumerated list of statutes, which

includes § 1361. See 18 U.S.C. §§ 2332b(g)(5)(A) & (B). The Grand Jury found probable cause

in Count One of the Indictment to believe that the defendant intended to obstruct an official

proceeding by committing, among other things, acts of civil disorder and entering and remaining

in the Capitol building on January 6. He entered through the very window whose destruction he

is charged with aiding and abetting. In his motion, the defendant does not contest his obstructive

mental state, instead focusing on whether the Electoral College certification is an “official

proceeding” for purposes of 18 U.S.C. § 1512. Mot. at 11-12. Moreover, because § 1361 is listed

in § 2332b(g)(5)(B), there is a rebuttable presumption that no conditions or combination of

conditions can assure community safety or the defendant’s appearance.                See 18 U.S.C.

§ 3142(e)(3)(B).

       Felony destruction of government property is also a crime of violence. For purposes of the

bail statute, as relevant to these offenses, a crime of violence is defined as “an offense that has an

element of the use, attempted use, or threatened use of physical force against the person or property

of another,” if that crime is punishable by ten years or more in prison.             See 18 U.S.C.

§ 3142(f)(1)(A) & 16. Section 1361 of Title 18 of the U.S. Code meets those requirements. It is

punishable by ten years if the property damage was greater than $1,000, and its elements include

the use of physical force against the property of another. See United States v. Khatallah, 316 F.

Supp. 2d 207, 213 (D.D.C. 2018) (Cooper, J.) (holding that destruction of government property




                                                 14
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 15 of 30




under a substantially similar statute, 18 U.S.C. § 1363, satisfies a substantially similar elements-

clause statute to qualify as a crime of violence). 6

        Assault on a Federal Officer in violation of 18 U.S.C. § 111(b) is also a crime of violence,

and the defendant is charged with three counts of it. Although he does not concede that § 111(b)

is in fact a crime of violence, he makes no attempt to argue why it is not, or to distinguish this

Court’s reasoning in holding that violations of § 111(b) are in fact crimes of violence. See Mot. at

9-10; United States v. Sabol, No. 21-cr-35 (EGS), ECF No. 56 at 17-20. As this Court noted in so

holding, many other courts have concluded that a violation of § 111(b) is a crime of violence:

            In consideration of the elements of these offenses, Section 3156(a)(4)’s
            definition of a crime of violence, and the relevant case law, the Court
            concurs with numerous other courts in holding that a defendant charged
            under 18 U.S.C. §§ 111(a)(1) and (b) is charged with a crime of violence.7
            See Gray [v. United States], 980 F.3d [264] at 266 [(2d. Cir. 2020)] (“[W]e
            hold that a § 111(b) offense is a categorical crime of violence.”); United
            States v. Kendall, 876 F.3d 1264, 1270 (10th Cir. 2017) (“To determine if
            every violation of § 111(b) is a crime of violence, then, we need only
            determine whether both an assault that causes bodily injury and an assault
            with a deadly weapon involve the use, threatened use, or attempted use of
            violent physical force. They both do.”); United States v. Taylor, 848 F.3d
            476, 492-493 (1st Cir. 2017) (“In assessing whether the enhanced versions
            of § 111(b) are crimes of violence, we do not write on a clean slate. In fact,
            every court we are aware of that has considered the issue has found that it
            is because the elements of the enhanced offense require the use, attempted
            use, or threatened use of force capable of causing pain or injury.”); United
            States v. Juvenile Female, 566 F.3d 943, 948 (9th Cir. 2009) (holding that
            an assault involving a deadly or dangerous weapon under Section 111 “is,
            categorically, a crime of violence”). A judicial colleague in this district,
            Judge John D. Bates, recently reached the same conclusion. See United
            States v. Klein, No. CR 21-236, ECF No. 29 at 7-12 (D.D.C. Apr. 12, 2021).




6
        Some judges in this Courthouse have questioned whether 18 U.S.C. § 1361 is in fact a
crime of violence under the elements test. See United States v. Pezzola, No. 21-cr-52 (TJK), ECF
No. 25 at 14-15 n.4 (Kelly, J.) (citing to a question posed by Judge Mehta in a different case). To
the extent the Court has any doubts as to whether 18 U.S.C. § 1361 qualifies as a crime of violence,
the government submits that the Court does not have to reach that question to decide this motion,
as violations of § 111(b) are crimes of violence regardless, as discussed below.
                                                  15
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 16 of 30




Id. at 19-20.

       The nature and circumstances of the charges the defendant faces—he is charged with one

count of a federal crime of terrorism and at least three crimes of violence—cannot be overstated.

As another judge in this court has opined, the goal of the rioters was “effectively to steal one of

our Nation’s crown jewels: the peaceful transfer of power.” See United States v. Pezzola, No. 21-

cr-52 (TJK), ECF No. 25 at 15 (Kelly, J.) The grand jury has found probable cause to believe that

this particular defendant obstructed the Congressional proceeding taking place on January 6, 2021,

and that he assaulted three officers with a dangerous weapon and aided and abetted the destruction

of a window to the Capitol in the process.

           b. The Charges and Defendant’s Actions Are Serious.

       Of course, despite the extremely serious nature of the riot at the Capitol on January 6, 2021,

not every defendant who participated in that riot is eligible for pretrial detention. To detain this

defendant pending trial, the Court must consider whether the defendant “pose[s] an articulable

threat to the community in view of [his] conduct on January 6, and the particular circumstances of

January 6.” United States v. Munchel, 991 F.3d 1273, 1283 (D.C. Cir. 2021). This Court has

previously found the “guideposts” articulated by Chief Judge Howell persuasive in assessing the

comparative culpability of a given defendant in relation to other rioters. See Sabol, No. 21-cr-35

(EGS), ECF No. 56 at 28. Those factors are (1) whether the defendant has been charged with

felony or misdemeanor offenses; (2) the extent of the defendant’s prior planning, “for example, by

obtaining weapons or tactical gear”; (3) whether the defendant used or carried a dangerous weapon;

(4) evidence of coordination with other protestors before, during, or after the riot; (5) whether the

defendant played a leadership role in the events of January 6, 2021; and (6) the defendant’s “words



                                                 16
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 17 of 30




and movements during the riot”—e.g., whether the defendant “remained only on the grounds

surrounding the Capitol” or stormed into the Capitol interior, or whether the defendant “injured,

attempted to injure, or threatened to injure others.” Id.; United States v. Chrestman, 2021 WL

765662 (D.D.C. 2021, Howell, C.J.) at *7. All the Chrestman factors favor detention here.

                    i. The defendant is charged with felony offenses

       Mr. Gieswein is charged with six counts, all of which are felonies. The defendant concedes

that the charges he faces are “undoubtedly serious” and that he is exposed to “significant

imprisonment if found guilty.” Mot. at 16. As noted above, multiple of the charges that the

defendant faces are crimes of violence, and one is a federal crime of terrorism.

                   ii. The Defendant’s Actions Show Pre-Planning

       The defendant came to the Capitol grounds on January 6 in a full paramilitary kit, with a

helmet, camouflage, goggles, and a tactical vest. These are items that one wears if one is expecting

to engage in physical violence. The goggles in particular show that one is expecting to be in an

area where pepper spray (or something close thereto) is used—whether by the police, by other

protesters, or by him. His planning to protect himself from pepper spray, while he carried offensive

weapons in the form of the bat and his own aerosol chemical irritant, evince an intent to use

violence, as well as an intent to protect himself from the consequences of that use of violence.

Mr. Gieswein participated in a march with members of the Proud Boys while holding the bat at

the ready, and had it and the aerosol spray out and ready to use for much of the time he was within

the restricted area of the Capitol grounds and inside the Capitol.

       The defendant’s actions serve to underscore the government’s view of his intentions on

January 6. On at least three occasions, he sprayed the irritant at police officers who were struggling

to control the Capitol. There is no evidence that “Antifa” was even present at the times the



                                                 17
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 18 of 30




defendant deployed his spray, much less that they were the target, as the defendant insinuates. See

Mot. at 23 (“Moreover, it has been widely documented that many Trump supporters who traveled

to the District anticipated that they would be the subjects of violence from Antifa or other leftwing

counter-protestors.      And Mr. Gieswein’s comments on January 5th are consistent with an

expectation that those who opposed the former President could be violent, and with the hope that

his presence would help deter violence”). Even if the Court were to conclude that the defendant

actually planned to use the baseball bat and spray on “Antifa” or other counter-protesters, “whether

[Mr. Gieswein] arrived prepared to engage in violence against the government or against counter-

protesters is a distinction that is of little significance when evaluating the danger he poses to the

community.” Sabol, No. 21-cr-35 (EGS), ECF No. 56 at 30 n.10.

                  iii.          The Defendant Used and Carried a Dangerous Weapon

       The third Chrestman factor is whether the defendant used or carried a dangerous weapon.

This factor weighs squarely in favor of detention—the defendant not only carried two dangerous

weapons, he used one of them three times and had the other at the ready most of the time. The

evidence that the defendant used his spray and openly carried a baseball bat is laid out above, so

the government will not repeat it here. The defendant moreover concedes that he carried the bat

and used the aerosol spray (Mot. at 12-13). In his motion papers, the defendant does not seriously

contest the government’s recitation of what he did on January 6 as alleged in the complaint. He

instead contests whether a baseball bat carried openly in a crowd or a chemical irritant spray

deployed in a crowd constitute “dangerous weapons.” See Mot. at 12-14. Under any definition

used, the defendant’s baseball bat and aerosol spray count as dangerous weapons.

       On three separate occasions, the defendant is charged with having deployed a chemical

irritant from an aerosol can in the direction of police officers. Each time he did so, he was in an



                                                 18
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 19 of 30




area crowded with other rioters, and he aimed the spray at police. On two occasions, he was

indoors, and on the third, he was outdoors, but in a crowded stairwell covered by the scaffolding.

“As used in [Title 18, United States Code,] Sections 111 and 113, courts have consistently defined

‘dangerous weapon’ as an object that is either inherently dangerous or is used in a way that is

likely to endanger life or inflict great bodily harm. United States v. Chansley, 2021 WL 861079

(D.D.C. 2021, Lamberth, J.) at *7. 7 The defendant then argues that his use of the spray “is not

proof that the aerosol spray was designed to cause great bodily injury, or that it did in this case.”

Mot. at 13. The defendant’s reliance on both the design of the spray and any lack of injury are

misplaced. The proper test, as articulated by Judge Lamberth, is whether an object is used in a

way that is likely to endanger life or inflict great bodily harm, not whether it in fact did so.

       One of the officers sprayed by Gieswein said that he was hit in the eyes and described the

substance sprayed as something like an OC-type spray, commonly referred to as pepper spray.

The defendant’s spray left a burning sensation in the officer’s eyes, and it caused him to cough

and his eyes to water. A copy of the FD-302 from this officer’s interview is attached hereto as

Exhibit 2, and the defendant is referred to in that 302 as “UNSUB 3.” The officer also noted the

defendant’s bat—which was at that point in his backpack—and being concerned about the

potential that Mr. Gieswein would use the bat. After this spraying incident, the Capitol police tried




7
        The defendant also cites to a test articulated in United States v. Broadie, 452 F.3d 875, 881-
82 (D.C. Cir. 2006). That test is substantially similar to that recited by Judge Lamberth in
Chansley, but the government notes that in Broadie, the D.C. Circuit was stating the definition of
dangerous weapon under the D.C. Code, not the U.S. Code. Broadie, 452 F.3d at 881 (noting that
the statute in question was carrying a dangerous weapon in violation of D.C. Code § 22-4504(a)).

                                                  19
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 20 of 30




to arrest the defendant, and he actively resisted arrest by taking swings at the officers, and he and

the officers wound up on the ground before he was rescued by other rioters. Exhibit 2 at 2. 8

       There is little doubt that pepper spray used in the manner the defendant used it is capable

of causing death or serious bodily injury. See United States v. Neill, 166 F.3d 943, 949 (9th Cir.

1998) (pepper spray is a dangerous weapon as contemplated by the U.S. Sentencing Guidelines);

United States v. Bartolotta (same), 153 F.3d 875, 879 (8th Cir. 1998); United States v. Dukovich,

11 F.3d 140, 142 (11th Cir. 1994) (same); see also United States v. Brown, 508 F.2d 427, 430 (8th

Cir. 1974) (tear gas gun constituted a “dangerous weapon” under terms of statute prohibiting

carrying dangerous weapons on aircraft). But see United States v. Harris, 44 F.3d 1206, 1216 (3d

Cir. 1995) (government had not proven that a particular brand of mace was a dangerous weapon

for purposes of the U.S. Sentencing Guidelines).

       The defendant’s bat is similarly capable of causing death or serious bodily injury. As the

Third Circuit has observed, “[a] baseball bat, carried onto the baseball diamond, is clearly a sport

implement and not a dangerous weapon. Likewise, a sledgehammer, properly employed on a

construction site, is clearly a tool. But when these items are carried into the scene of a robbery,

and employed to threaten bystanders, they just as clearly become dangerous weapons.” United

States v. Johnson, 199 F.3d 123, 126 (3d Cir. 1999). The defendant here carried the bat to a

crowded protest that later turned into a crowded riot where many people injured and threatened to

injure the police. For much of the time, the defendant carried that bat out in the open, ready to use

it at any point. Two examples are below:




8
        The portion of the encounter where the defendant and Capitol Police officers are on the
ground is partially captured by Capitol surveillance video, but the incident where he sprays the
officers is not, at least not on any video undersigned counsel has located to date.
                                                 20
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 21 of 30




The fact that the bat was on display and ready to use—even if the defendant did not strike anyone

with it—was exactly the type of escalation Chief Judge Howell had in mind when fashioning the

guideposts in Chrestman. As she noted, “a defendant’s carrying or use during the riot of a


                                               21
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 22 of 30




dangerous weapon, whether a firearm, a large pipe, a wooden club, an axe handle, or other

offensive-use implement, indicates at least some degree of preparation for the attack and an

expectation that the need to engage in violence against law enforcement or, indeed, the Legislative

branch, might arise.” Chrestman, No. 21-mj-218, Doc. 23, at 15 (emphasis added). The third

Chrestman factor favors detention.

                  iv. Coordination and Leadership

       The fourth and fifth Chrestman factors speak to whether the defendant coordinated with

others in connection to the riot, and whether he played a leadership role. The government proffers

to the Court that the video evidence shows the defendant marching with Proud Boys on the

morning of January 6, 2021, some of whom have since been indicted on conspiracy charges that

predate January 6. We also acknowledge that the defendant has not been indicted on any such

conspiracy charge, and the investigation to date has uncovered no evidence of his affiliation with

the Proud Boys prior to January 6.

       The defendant was at the front line between rioters and police on the West Plaza. He was

also one of the first people up the stairs—he was near the front of the line of rioters when he

sprayed his aerosol canister at the Capitol police. He was the second or third rioter through the

window, and just before he entered, he encouraged others who were kicking on a door to go

through the window. He showed no hesitance to take advantage of others’ destruction of property

to enter the Capitol while carrying the dangerous weapons mentioned above. After he sprayed the

retreating officer under the metal rolling doors, he encouraged other rioters to follow him, and

many did.




                                                22
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 23 of 30




                   v. The defendant’s words and movements during the riot favor detention.

       The defendant’s words and movements from January 6 underscore his dangerousness. The

Grand Jury has charged him not only with obstruction of the Congressional proceeding on January

6, it has indicted him on three counts of assaulting law enforcement with a dangerous weapon

during the riot aimed at stopping that proceeding, as well as aiding abetting the destruction of a

window that allowed rioters to stream into the building. The defendant correctly concedes that

“those who actually assaulted police officers and broke through windows, doors, and barricades,

and those who aided, conspired with, planned, or coordinated such actions, are in a different

category of dangerousness than those who cheered on the violence or entered the Capitol after

others cleared the way.” Munchel, 991 F.3d at 1284; Mot. at 17, and certainly not every defendant

who falls into this heightened Munchel category has been detained. See id. The defendant’s

attempts to argue that this sixth factor favors him however, Mot. at 17-20, are unavailing.

       On three separate occasions—one outside the Capitol while rioters were advancing—and

two inside while police were struggling to control the chaos, the defendant assaulted Capitol Police

officers with a dangerous weapon. “Unlike others who obstructed Congress through their presence

alone, the defendant employed violence to obstruct Congress’s count. He also targeted law

enforcement while the police were struggling to control the Capitol. That conduct contributed to

the chaos on Capitol Hill.” United States v. Fairlamb, No. 21-cr-120 (RCL), ECF No. 31 at 13,

citing Chrestman, No. 21-MJ-218 (ZMF), 2021 WL 765662, at *9 (“concerted and deliberate

efforts to undermine law enforcement” weighs heavily in favor of detention).

   Each time the defendant sprayed his pepper spray at police, he risked serious bodily injury to

them and to everyone else around. The defendant took the step ahead of time to try to protect

himself by wearing goggles, but his victims were not so lucky. On the third attempt he physically



                                                23
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 24 of 30




fought with the police who tried to arrest him. He entered the building with the intent to obstruct

Congress and actively assaulted law enforcement trying to control the crowd with a dangerous

weapon. The sixth Chrestman factor overwhelmingly favors detention. Even if the Court finds

that factors four and five do not weigh in favor of detention, four of the six factors strongly do,

which in turn counsels towards the need to detain this defendant. See Sabol, No. 21-cr-35 (EGS),

ECF No. 56 at 29 (“Four of the six Chrestman factors strongly support a finding that Mr. Sabol’s

comparative culpability in relation to his fellow rioters is high.”

   2. The Weight of Evidence Against the Defendant

       In assessing whether to detain a defendant pending trial, this Court must also consider the

weight of the evidence in assessing the risk of flight and community danger. 18 U.S.C. §

3142(g)(2). The weight of the evidence against the defendant is substantial, and indeed he

acknowledges the government’s evidence that he “appeared to spray something from a can in his

hand.” Mot. at 13.     The defendant’s face and distinctive outfit is clearly visible in numerous

videos, which include acts of violence against both law enforcement officers in the line of duty

and U.S. Capitol property.

       Rather than engage with the defendant’s factual conduct on January 6, he attempts to

persuade this Court that the strength of the government’s evidence is weak—not because he

disputes that he assaulted officers with an aerosol spray or obstructed Congress, but because he

claims that the Electoral College Vote certification may not qualify as an official proceeding and

because the defendant’s spray and bat do not qualify as dangerous weapons. The Court should not

be so persuaded. As an initial matter, the grand jury has found probable cause for each of the

charged offenses, including findings that the defendant’s aerosol spray and bat qualify as




                                                  24
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 25 of 30




dangerous weapons and that he aided and abetted the destruction of the Capitol window. As such,

the weight of the evidence is at least probable cause.

       The defendant’s legal arguments about the strength of the case are also unavailing. The

government addressed whether the defendant’s weapons qualify as “dangerous” under law above,

and we will not rehash that argument here. He also contends, in approximately one paragraph,

that the phrase “a proceeding before Congress” may not encompass the certification of the

Electoral College vote. Mot. at 11-12. He cites no case law and makes no substantive argument

in support of his conclusory position, which is simply that it is “far from clear” that the government

can prove the charge as a matter of law. Id. The Court should not entertain what is essentially a

not-fully-briefed challenge as to whether Count One of the Indictment should be dismissed. 9

Notably, in making his argument that the strength of the evidence on the obstruction charge favors

release, Mr. Gieswein does not contest that he possessed the requisite intent to obstruct the

proceeding. See Mot. at 11-12. That intent is much more relevant to the Court’s analysis of the

defendant’s dangerousness than the definition of “official proceeding,” and it favors detention.

       Mr. Gieswein also contends that the government’s evidence underlying the destruction of

government property count favors release. Mot. at 14-15. As detailed above, according to publicly

available video footage, the defendant ran towards the Capitol building after the last police line

was breached before personally pounding on windows. He then moved towards the window that

was eventually broken by another rioter. The videographer then turned toward the door to the

Capitol, which a rioter was trying to kick down. The defendant returned to the frame of the video,




9
       At least one judge in this District has accepted a guilty plea to a violation of 18 U.S.C.
§ 1512(c)(2) for obstructing Congress’ certification of the Electoral College vote. United States
v. Hodgkins, No. 21-cr-188 (RDM). See Minute Entry dated June 2, 2021, and ECF Nos. 22 and
23.
                                                 25
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 26 of 30




and he can be heard saying words to the effect of, “boys, boys, look at this,” before pointing to the

rioter in the process of breaking the window with a riot shield. The defendant and the people he

had just directed to the window watch as it is broken, and the defendant is then the second or third

rioter to pass through that window and enter the Capitol. Far from mere “presence,” Mot. at 15,

this evidence establishes that the defendant showed an intent to enter the building, directed others

to the window being broken, and then took advantage of the property destruction to enter the

building, all captured on video. The strength government’s evidence on Count Five, along with

the other counts, weighs in favor of detention.

   3. The History and Characteristics of the Defendant

       The defendant’s history and characteristics likewise support pretrial detention.         The

defendant has no criminal convictions of which the government is aware, and he ultimately turned

himself in to law enforcement. The defendant’s lack of a criminal record prior to January 6,

however, must be weighed next to the strength of the government’s evidence that he committed

these particular offenses, along with the gravity of those offenses as discussed above. That strength

is underscored by what amounts to a concession by the defendant of involvement in at assaultive

conduct on January 6. See Mot. at 13 (“Mr. Gieswein acknowledges evidence suggesting that, at

points during January 6th, he appeared to spray something from a can in his hand”). The crimes

the defendant committed on January 6, as noted above, include three separate counts of a crime

classified by Congress as crimes of violence and one classified by that same body as a federal

crime of terrorism. Congress has moreover prescribed a rebuttable presumption in favor of

detention.

       Undersigned counsel agrees that he is not aware of any information regarding the

defendant’s affiliation with the Proud Boys or Oath Keepers, but the government notes that



                                                  26
            Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 27 of 30




according to an FBI 302, which the defendant attached as an exhibit to his motion, the defendant

is a believer in the QAnon conspiracy theory ECF No. 18-3 at 1. QAnon adherents believe that

a cabal of Satanic, cannibalistic pedophiles run a global child sex trafficking ring, and that

President Trump was planning to have many members of the cabal arrested. 10 ECF No. 18-3 at 1.

The defendant is on tape from the day before the riot, saying that he believes that politicians,

including President Biden and Vice President Harris, have “completely destroyed our country and

sold them to the Rothschilds and the Rockefellers.” 11

        The letters and interviews attached to the defendant’s motions—regarding he and his

friends being law-abiding, and about the defendant wanting to apply for work as a police officer—

do not help his case for release. Whatever motivated the defendant on January 6, it was strong

enough to overcome the respect he appears to have had for law enforcement he had prior to

traveling to Washington, D.C., and to cause him to chemically assault officers who were trying to

prevent a mob from taking over the Capitol. The defendant’s actions on January 6 show that if he

believes the type of force he used on that date is necessary, he will use it—no matter what lawful

authority tries to stand in his way, even if that is lawful authority is one he seemed to respect in

the past.




10
        See, e.g., https://en.wikipedia.org/wiki/QAnon (last visited June 15, 2021).
11
        As the FBI agent noted in the affidavit in support of a criminal complaint in this case,
online and anti-Semitic conspiracy theories hold that shadow forces, including the Rothschild
family, secretly control global currency. See, e.g., Anti- Defamation League, Quantifying Hate: A
Year of Anti-Semitism on Twitter, available at
https://www.adl.org/media/11775/download (last viewed January 16, 2021).
                                                27
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 28 of 30




   4. The Nature and Seriousness of the Danger to Any Person or the Community

       The defendant’s conduct on January 6 demonstrates his dangerousness, and the

government will not rehash it here after laying it out above. Judge Lamberth’s decision in United

States v. Fairlamb, a post-Munchel case involving an assault on a federal officer, underscores the

dangerousness inherent in those who assaulted law enforcement on January 6:

           Indeed, if any crime establishes danger to the community and a disregard
           for the rule of law, assaulting a riot-gear-clad police officer does. The D.C.
           Circuit’s recent detention decision in United States v. Munchel, No. 21-
           3010, 2021 WL 1149196 (D.C. Cir. Mar. 26, 2021), supports that
           conclusion. In discussing the events of January 6, Munchel held that “those
           who actually assaulted police officers and broke through windows, doors,
           and barricades, and those who aided, conspired with, planned, or
           coordinated such actions, are in a different category of dangerousness than
           those who cheered on the violence or entered the Capitol after others cleared
           the way.” Id. at *8 (emphases added). In so holding, Munchel drew
           categorical distinctions between the violent and non-violent January 6
           participants explaining that the former are categorically more dangerous.
           And given his actions on January 6, the defendant fits into Munchel’s more
           dangerous category.

           Munchel’s categorical distinction makes sense, given that a defendant’s
           history of violence offers some of the strongest evidence of his future
           dangerousness. See, e.g., Maryland v. King, 569 U.S. 435, 453 (2013)
           (“[A]n arrestee’s past conduct is essential to an assessment of the danger he
           poses to the public[.]”); United States v. Tortora, 922 F.2d 880, 888–89 (1st
           Cir. 1990); Bradley R. Johnson, Assessing the Risk of Violence, in
           Psychiatric Aspects of Violence 31, 32 (Carl C. Bell ed., 2000) (“The single
           best predictor of violence is a history of violence.”). And Munchel
           recognized that in the detention context, courts may rely on defendants’
           violent actions undertaken on January 6 in determining their future
           dangerousness. See 2021 WL 1149196, at *8 (requiring individualized
           assessment but looking to violent conduct on January 6 as probative of
           future dangerousness).


United States v. Fairlamb, No. 21-cr-120 (RCL), ECF No. 31, at 11-12 (Lamberth, J.). This Court

should take a similar view of the defendant’s decision to assault three separate groups of Capitol




                                                28
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 29 of 30




Police officers who were engaged in trying to protect the Capitol from a violent mob at the time

the assaults took place

       It should also be of little comfort to the Court five months after this event, there has not

been a similar one (see Mot. at 31), given how long the National Guard was required to remain at

the Capitol and the spotlight put on these types of actions. 12 The National Guard presence and the

spotlight on extremist violence was in part due to the defendant’s actions on January 6.

       Moreover, although the defendant claims that location and electronic monitoring will

mitigate any danger he may pose to society. The Court has no guarantee that the defendant will

not go to similar lengths in the future, and the defendant has expressed no change in mindset

between January 6 and now. When he was arrested on January 19, 2021, he told the agents that

he was turning himself in because he did not do anything wrong. He also described himself as a

“constitutionalist” and mentioned that he basically wanted the military to take the country over

and restore the Constitution. The defendant has made it clear that he is willing to play a front-line

role in a violent revolt to attempt to stop the certification of an election if he believes—despite

absence of evidence to support those beliefs—that doing so will protect the country. The Court

can have no confidence that the defendant will not take similar actions in the future if he feels they

are justified, and he clearly still did more than a week after January 6 at the time of his arrest.

       The defendant showed perseverance and determination in being at the front lines every step

along the way before breaking into the Capitol, and he showed a willingness to disregard the law




12
         According to news reports, the National Guard remained at the Capitol until late May,
nearly four months after January 6. E.g., Main, Alison, Fortisnky, Sarah, and Pellish, Aaron,
National Guard Troops will leave US Capitol on Sunday, CNN May 23, 2021 (available at
https://www.cnn.com/2021/05/23/politics/national-guard-us-capitol-leaving-sunday/index.html,
last visited June 15, 2021).
                                                  29
        Case 1:21-cr-00024-EGS Document 19 Filed 06/15/21 Page 30 of 30




and assault those who attempt to enforce the law in the process. Given the combination of the

defendant’s actions on that day, his lack of belief that his actions were wrong, his adherence to the

notion that the Constitution must be restored, potentially by force, and in light of the offenses with

which the defendant is charged and the presumption in favor of detention, there are simply no

conditions nor combinations of conditions of release that can assure the safety of the community

or the defendant’s return to court if he is released.

                                             Conclusion

       Under the factors set forth in 18 U.S.C. § 3142(g), the government has demonstrated by a

clear and convincing evidence that the defendant is a danger to the community and by

preponderance of the evidence that he is a flight risk. For the foregoing reasons, as well as those

that the government will demonstrate at any hearing on this matter, the government requests that

the Court order the pre-trial detention of the defendant.

                                                        Respectfully submitted,

                                                        CHANNING D. PHILLIPS
                                                        ACTING UNITED STATES ATTORNEY
                                                        D.C. Bar No. 415793


                                                 By: __/s/ Erik M. Kenerson_____________
                                                    ERIK M. KENERSON
                                                    Assistant United States Attorney
                                                    Ohio Bar Number 82960
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: 202-252-7201
                                                    Email: Erik.Kenerson@usdoj.gov




                                                  30
